Exhibit 10.25

FORM OF XYLEM

2011 OMNIBUS INCENTIVE PLAN

2012 RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 2nd day of March, 2012, by
and between Xylem Inc. (the “Company”) and [name] (the “Grantee”), WITNESSETH:

WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1.

Grant of Restricted Stock Units.    In accordance with, and subject to, the
terms and conditions of the Plan and this Agreement, the Company hereby confirms
the grant on March 2, 2012 (the “Grant Date”) to the Grantee of #,### Restricted
Stock Units. The Restricted Stock Units are notional units of measurement
denominated in Shares of common stock (i.e., one Restricted Stock Unit is
equivalent in value to one share of common stock).

The Restricted Stock Units represent an unfunded, unsecured right to receive
Shares (and dividend equivalent payments pursuant Section 2(b) hereof) in the
future if the conditions set forth in the Plan and this Agreement are satisfied.

 

2.

Terms and Conditions.    It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

 

  (a)

Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

 

  (b)

Voting and Dividend Equivalent Rights.    The Grantee shall not have any
privileges of a stockholder of the Company with respect to the Restricted Stock
Units or any Shares that may be delivered hereunder, including without
limitation any right to vote such Shares or to receive dividends, unless and
until such Shares are delivered upon vesting of the Restricted Stock Units.
Dividend equivalents shall be earned with respect to each Restricted Stock Unit
that vests. The amount of dividend equivalents earned with respect to each such
Restricted Stock Unit that vests shall be equal to the total dividends declared
on a Share where the record date of the dividend is between the Grant Date of
this Award and the date a Share is issued upon vesting of the Restricted Stock
Unit. Any dividend equivalents earned shall be paid in cash to the Grantee when
the Shares subject to the vested Restricted Stock Units are issued. No dividend
equivalents shall be earned or paid with respect to any Restricted Stock Units
that do not vest. Dividend equivalents shall not accrue interest.

 

1



--------------------------------------------------------------------------------

  (c)

Vesting of Restricted Stock Units and Payment.    Subject to earlier vesting
pursuant to subsections 2(d) and 2(e) below, the Restricted Stock Units shall
vest (meaning the Period of Restriction shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) on
March 2, 2015, provided the Grantee has been continuously employed by the
Company or an Affiliate on a full-time basis from the Grant Date through the
date the Restricted Stock Units vest. Except as provided in subsections 2(i)(i)
and 2(i)(ii) below, upon vesting of the Restricted Stock Units (including
vesting pursuant to subsections 2(d) or 2(e) below), the Company will deliver to
the Grantee (i) one Share for each vested Restricted Stock Unit, with any
fractional Shares resulting from proration pursuant to subsection 2(e)(ii) to be
rounded to the nearest whole Share (with 0.5 to be rounded up) and (ii) an
amount in cash attributable to any dividend equivalents earned in accordance
with subsection 2(b) above, less any Shares withheld in accordance with
subsection 2(f) below. For the avoidance of doubt, continuous employment of a
Grantee by the Company or an Affiliate for purposes of vesting in the Restricted
Stock Units granted hereunder shall include continuous employment with the
Company for so long as the Grantee continues working at such entity.

 

  (d)

Effect of Acceleration Event.    The Restricted Stock Units shall vest in full
upon an Acceleration Event.

 

  (e)

Effect of Termination of Employment.    If the Grantee’s employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

 

  (i)

Separation from Service due to Death or Disability.    If the Grantee’s
separation from service is due to death or Disability (as defined below), the
Restricted Stock Units shall immediately become 100% vested as of such
separation from service. For purposes of this Agreement, the term “Disability”
shall mean the complete and permanent inability of the Grantee to perform all of
his or her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.

 

  (ii)

Separation from Service due to Retirement or Separation from Service by the
Company for Other than Cause.    If the Grantee’s separation from service is due
to Retirement (as defined below) or an involuntary separation from service by
the Company (or an Affiliate, as the case may be) for other than cause (as
determined by the Committee), a prorated portion of the Restricted Stock Units
shall immediately vest as of such separation from service. For these purposes,

 

  A.

the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date, together with any
period during which the Grantee is entitled to receive severance in the form of
salary continuation (not to exceed 36 in the aggregate), and the denominator of
which is 36 (for avoidance of doubt, the period during which the Grantee may
receive severance in the form of salary continuation or otherwise shall not
affect the determination of the date of the Grantee’s separation from service or
the date of delivery of any Shares or dividend equivalent payments); and

 

2



--------------------------------------------------------------------------------

  B.

full months of employment shall be based on monthly anniversaries of the Grant
Date, not calendar months.

For purposes of this Agreement, the term “Retirement” shall mean the Grantee’s
separation from service if, at the time of such separation from service, the
Grantee is eligible to commence receipt of retirement benefits under a
traditional formula defined benefit pension plan maintained by the Company or an
Affiliate (or would be eligible to receive such benefits if he or she were a
participant in such traditional formula defined benefit pension plan) or if no
such plan is maintained, the first day of the month which coincides with or
follows the Grantee’s 65th birthday.

 

  (f)

Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the Shares and payment of dividend equivalents shall be satisfied by withholding
a number of Shares having an aggregate Fair Market Value equal to the minimum
statutory tax required to be withheld. If such withholding would result in a
fractional Share being withheld, the number of Shares so withheld shall be
rounded up to the nearest whole Share. Notwithstanding the foregoing, the
Grantee may elect to satisfy such tax withholding requirements by timely
remittance of such amount by cash or check or such other method that is
acceptable to the Company, rather than by withholding of Shares, provided such
election is made in accordance with such conditions and restrictions as the
Company may establish. If FICA taxes are required to be withheld while the Award
is outstanding, such withholding shall be made in a manner determined by the
Company.

 

  (g)

Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

 

  (h)

Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

  (i)

Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.

 

  (i)

If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if the Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any Shares that would otherwise be distributed (along with the
cash value of all dividend equivalents that would be payable) upon the Grantee’s
separation from service, shall instead be delivered (and, in the case of the
dividend equivalents, paid) on the earlier of (x) the first business day of the
seventh month following the date of the Grantee’s separation from service or
(y) the Grantee’s death.

 

3



--------------------------------------------------------------------------------

  (ii)

If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, upon an Acceleration Event that does
not constitute a “change in the ownership” or a “change in the effective
control” of the Company or a “change in the ownership of a substantial portion
of a corporation’s assets” (as those terms are used in Section 409A), the
Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution of any Restricted Stock Units (or related dividend equivalents)
that constitute deferred compensation for purposes of Section 409A shall not be
accelerated (i.e., distribution shall occur when it would have occurred absent
the Acceleration Event).

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of the 2nd day of
March, 2012.

 

Agreed to:

    XYLEM INC.

 

    ____________________________       Grantee       (Online acceptance
constitutes agreement)       Dated:                                       
Dated: March 2, 2012 Enclosures      

 

5